247 S.W.3d 576 (2008)
Haller Edward NUTT, Appellant,
v.
Mary Elizabeth GRIMES, Respondent.
No. ED 89003.
Missouri Court of Appeals, Eastern District, Division Three.
January 8, 2008.
Randall C. Cahill St. Louis, MO, for appellant.
Susan Hais, Clayton, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Haller Edward Nutt ("husband") appeals the judgment of the trial court dissolving his marriage to Mary Elizabeth Grimes ("wife"). Husband claims the court erred in its classification of certain property, as well as its award to wife of equity in certain property.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).